 In the Matter Of PULLMAN-STANDARD CAR MANUFACTURING COMPANYandUNITEDSTEELWORKERSOF AMERICA, CIOCase No., R-5040.=Decided _May 6, 1943Winston, Strawn & Shaw, by Mr. G. B. Christensen,of Chicago,Ill., for the Company.Mr. Norman L. Harris,of East Chicago, Ind., for the CIO.Mr. A. Robert Pakulaz,of Chicago, Ill., for the Independent.Mr. Glenn L. Moller,of counsel to the Board.'DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America, CIO,herein called the CIO, alleging that a question affecting commercehad arisen concerning the representation of employees of Pullman-Standard Car Manufacturing Company, at its Calumet ShipyardDivision, Chicago, Illinois, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before Lester Asher, Trial Examiner. Said hearing was heldat Chicago, Illinois, on March 22 and 23, 1943. The Company, theCIO, and the Pullman-Standard Employees Union, Calumet Ship-yard Division, herein called the Independent, appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.The Company- filed a briefwhich the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYPullman-Standard Car Manufacturing Company, it Delaware cor-poration, has its principal office. and principal place of business in49 N. L. R. B., No. 76.,542 PULLMAN-STANDARD CAR MANUFACTURING COMPANY'543Chicago, Illinois.The Company is engaged in the manufacture ofrailroad cars, locomotives, equipment, tanks and other war productsat its various plants in Chicago, Illinois, Worcester, Massachusetts,Bessemer, Alabama, Butler, Pennsylvania, Hammond, Indiana, andMichigan City, Indiana.The Company operates a shipyard in Chi-cago, Illinois, known as the Calumet Shipyard Division, where it isengaged--in building ships-for the United States Navy.The Calumetshipyard is the only operation involved in the proceeding.The principal raw materials used at the shipyard are steel, iron, andelectrical equipment.During the period from October 1942 untilMarch 15, 1943, the Company purchased and used at the shipyard rawmaterials valued at more than $500,000, more than 50 percent of whichwas delivered to the shipyard from points outside the State of Illinois.All'of the finished products of the shipyard are sent to points outsidethe State of Illinois.The Company admits that it,is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDUnited' Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.Pullman-Standard Employees Union, Calumet Shipyard Division,is an unaffiliated labor organization, admitting to membership em-ployees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONOn or about=Januaty 15, 1943, the CIO requested that the`Companyrecognize it as the exclusive bargaining representative of the employeesat the shipyard, but the Company refused to extend such recognitionuntil there has been a certification by the Board.The Company alsocontended that an election should not be ordered at this time, on theground that a representative group of employees is not yet employed.A statement of the Regional Director, introduced into evidence at thehearing, indicates that the CIO represents a substantial number ofemployees in the unit hereinafter found appropriate.'1The Regional,,Director reported that the CIO submitted 404 authorization cards, allbearing apparently;genuine signatures,At the hearing;the Trial Examiner' 'stated - thata check of thee404 cards against a sampling,of 166 names on the shipyard pay roll ofMarch12, 1943, showed that of the cards which the CIO had submitted 51 bore the namesof persons whose names appeared among the 166 names on the pay roll.The Independent submitted 123 authorization cards to the Trial Examiner.A checkof these 123 cards against a sampling of 166 names on the pay roll showed that 10 of thecards bore the names of persons whose names appeared among the 166 names on the pay roll- 544DECISIONS OF NATIONAL LABOR RELATIONSBOARD','We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties agreed that the appropriate unit should,consist, in part,of all employees of the shipyard, excluding executives, superintendents;foremen, assistant foremen, office clerical employees, safety inspectors,rate clerks and plant-protection department employees.There is dis-agreement with respect to the inclusion or exclusion of the followingclassifications of employees : leaders, plant clerical employees, storesand shipping department employees, layout men in the loft depart-ment, the tug captain, the tug engineer, pilots, ship engineers, deckcrews, watchmen, and employees in the gatekeepers' department.Ofthe contested groups, the CIO seeks to include the leaders and excludethe remainder while the Company and the Independent would excludeleaders and include the remaining groups.Leaders :The Company, at the time of the hearing, employed about150 leaders 'and about 22 foremen and assistant foremen.Leadershave the designation "Leader"- on their identification badges.Although they -are paid on an hourly basis while the foremen andassistant foremen are paid salaries, leaders direct and give orders -tothe ordinary production workers, recommend the hire and dischargeof employees, and spend all their time in supervision.A witnessfor the CIO testified that his leader interviewed him before he washired and that when he wished to transfer to the night shift, he askedhis leader to effect the transfer for him.' Leaders are consideredby the management to be supervisors.We find that leaders exercise substantial supervisory authorityover production employees.Accordingly, we will exclude them fromthe appropriate unit.-Plant clerical employees:These are clerks'who are attached to andwork directly under the supervision of the foremen of the variousproduction departments.They work in the plant rather than 'in theoffice and are not under the supervision' of the office.They 'are paidon an hourly basis. ,We find that their interests are closely relatedto those of other production employees.Accordingly, we will includethem in the appropriate unit.'Stores and shipping ,department employees: These employees con-sist of leaders, clerks, receiving clerks, and storehouse men.All arepaid'on an hourly basis, work out of the warehouse, handling various2Matter of Ken-Rad Tube and Lamp Corporation and InternationalUnion, United Auto-mobileWorkers of Amer ica, afhated'with the American Federation of Labor—42 NL R B1235. PULLMAN-STANDARD CAR MAII;UFACTURING COMPANY545materials used in production, and are under the supervision of thehead of the stores and shipping department rather than the generaloffice.These employees, except the leaders, shall be included in theappropriate unit.Layoutm,en:-These employees work in the loft department.Theytake drawings and blueprints and lay out the steel in accordancewith the specifications.They are not highly trained engineers, buthave been trained by loftmen who are higher paid and who, theCIO agrees, should be in the appropriate unit.They work in theplant rather than in the office.They shall be included in the appro-priate unit.Tug captain, tug engineer, pilots, ship engineers, and deck crews:The tug captain and ,tug engineer operate a tugboat which is usedby the Company in maneuvering and moving ships after they arelaunched.They are both licensed.When the Company beginslaunching ships, it will also employ pilots, ship engineers, and deckcrews to handle the vessels on test runs, before they are turned overto the Navy.These are groups which have traditionally bargainedthrough maritime unions.They are separated from the other em-ployees of the shipyard both in the locale of their work and in respectto their functions.They shall be excluded from the unit.Watchmen:The fire and watch department includes 3 clerks,1matron, 23 watchmen, 3 fire guards, 12 janitors, 11 fire watchers,1 sprinkler inspector, and 1 fireman.The watchmen are unarmed,do not wear uniforms and are not deputized. They are mostlyemployees who are too old to do production work. Their principalduty is to keep a sharp watch for fires on the property: The CIOwishes to exclude watchmen, but to include the other employees ofthis department.We find nothing to distinguish the watchmen fromthe other employees in the department whom, the parties agree toinclude in the appropriate unit.They shall be included in theunit.Gatekeepers:There are six employees in this department, a headgatewatcher, an assistant gatewatcher, a gatewatcher, a fire watcher, agatekeeper, and a check boy.They are not armed, uniformed' ordeputized.The head gatewatcher has some supervisory authorityand has charge of the department.The check boy works only on apart-time, basis, handing out checks in the morning before going toschool.. The employees of this department are similar to maintenanceemployees whom we have consistently included in unit's of produc-tion and maintenance employees.We will exclude the head gate-watcher because of his supervisory position and will exclude the checkboy, whose employment does not justify our considering him to be aregular employee.The other employees in the gatekeepers' depart-ment shall be included in the appropriate unit. 546DEiCISIONS OF NATIONAL LABOR RELATIONS, BOARDWe find that all employees of the Company's Calumet ShipyardDivision, excluding executives, superintendents, foremen, assistantforemen, leaders, 'office clerical employees, safety inspectors, rateclerks, plant-protection department employees, the tug captain, thetug engineer, pilots, ship engineers, deck crews, the head gatekeeper,and the check boy, constitute a unit' appropriate for the purposesof collective bargaining within the meaning of Section 9 (b)= of theyAct.V.THE DETERMINATION OF REPRESENTATIVESThe Company contends that no election should be held at thistime on the ground that the shipyard is in the process of expandingand that a representative group of employees is not yet employed.The Company began operations at the shipyard on October 19, 1942,with a pay roll of about 100 employees. Since that time, the pay rollhas been expanded as rapidly as circumstances permitted and onMarch 19, 1943, there were 1,701 persons employed in the yard.The Company expects to continue to expand the shipyard pay rolluntil it reaches approximately 4,400 employees.The Company esti-mates that the peak employment figure of 4,400 will be attained byabout September 1, 1943, and that it will remain at that level forseveral months and will then drop gradually, so that by the spring of1944 the employment figure 'will be about 1,700.The superintendentof the shipyard stated that the Company expects to have employed atthe shipyard, by May 1, 1943, about 2,200 employees, half the antici-patedmaximum complement.A substantial number of the per,sonnel which the Company will hire in the future falls into the variousmaritime categories which we have excluded from the appropriateunit.Under these- circumstances we do not believe that the eemployeesof the Company at the shipyard should be deprived of the presentopportunity to bargain collctively.We will accordingly proceedwith an immediate determination of representatives in the unit foundabove to be appropriate.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding, the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuantto the powervested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela- PULLMAN-STANDARD CAR MANUFACTURING COMPANY547tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tivesfor the purposes of collective bargaining with Pullman-Standard Car Manufacturing Company, Chicago, Illinois, an elec-tion by.,secret'ballot-shall,be- conducted-as early-as'possible;but notlater than thirty(30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Thir-teenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 10, of said Rulesand Regulations, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction,includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off,and including em-ployees in the armed forces of the United States who present them-selves in person at the polls,but excluding those employees who havesince quit or been discharged for cause,to determine whether theydesired to be representedby UnitedSteelworkers of America,affiliatedwith the Congress of Industrial Organizations,or byPullman-Standard Employees Union, Calumet Shipyard Division,for thepurposes of collective bargaining,or by neither.531647-43-vol. 49-36